Citation Nr: 1403429	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-49 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel
INTRODUCTION

The Veteran served in the Naval Reserve, followed by a period of active duty naval service from October 1960 through October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for COPD.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, to conduct further evidentiary development, to include obtaining outstanding VA treatment records, to include records dated prior to 2001 and after 2009; developing evidence and determining whether the Veteran was exposed to asbestos in service; and arranging for him to undergo a VA examination with opinion.  A review of the record shows that attempts were made to obtain the outstanding VA treatment records dated prior to 2001 and after 2009, but none were available, and the Veteran was notified of this.  Thus, that directive was accomplished to the extent possible.  The Veteran underwent a VA examination in August 2011 which included an opinion with rationale.  For reasons discussed below, the Board concludes there was not substantial compliance with all of the remand directives of June 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

For reasons set forth below, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that, while serving onboard the USS PARCUTIN, he was exposed to asbestos while sleeping under an asbestos-wrapped pipe that was approximately 18 inches above his bunk rack.  He testified he was sure that particles had fallen from the pipe because he bumped his head on the pipe a lot when he was getting up.  He claimed that this asbestos exposure contributed to his having COPD.  He testified that after a few months of exposure to the asbestos-wrapped pipe in service, he started coughing and assumed it was because he was smoking.  He claimed he cut down on his smoking, but continued coughing. 

Service personnel records show that the Veteran was stationed on the USS FIREDRAKE (AE14) from November 1960 through May 1961, and on the USS PARCUTIN (AE18) from May 1961 through October 1962.  In a record of "Navy Occupation/Training and Awards History", it was noted that from August 23, 1961 to November 15, 1961, the Veteran was assigned a primary (military occupation) code of gunners mate (GM-0800).  

Of record is an undated document indicating that a GM (gunner's mate) would have had "minimal exposure", presumably referring to the amount of exposure to asbestos a gunner's mate would have had during naval service.  It is unclear whether this document was associated with the claims folder before or after the August 2011 VA examination; thus it is unclear whether the VA examiner in 2011 was aware that the Veteran had at least minimal exposure to asbestos in service.  

On the VA examination in August 2011, a chest x-ray report from April 2011 was cited as showing hyperinflation suggestive of chronic obstructive lung disease and mild bibasilar linear atelectasis/scars.  The VA examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner did not explain the significance, if any, of the x-rays findings of mild bibasilar linear atelectasis/scars.  Subsequent VA treatment records (which are in the Veteran's Virtual VA efolder) included an x-ray taken in January 2012 which showed persistent patchy opacity involving the right middle and lower lobes which likely represents scarring; an x-ray taken in May 2012 which showed old healed granulomatous disease and chronic parenchymal scarring and/or chronic atelectasis within the right lower lung zone and no significant change since the 01/07/2012 and 04/10/2011 examinations; and a CT scan taken in May 2012 which showed patchy foci which may represent an infectious process or small airways disease and a linear opacity with traction bronchiectasis in the right middle lobe anteriorly and area of thickened septal markings possibly representing an area of scarring in the anterior right middle lobe.  On remand, the examiner should clarify the significance, if any, of these additional x-rays findings, to include whether such findings may be related to the Veteran's asbestos exposure.  

Further, in August 2011, for rationale, the VA examiner provided extensive explanation, including a statement that because asbestos was widely used at many industrial jobsites, COPD patients may have inhaled these fibers among others that "contributed to their condition", but that asbestos has not been directly linked to COPD.  Further, the examiner opined that because the Veteran reported a 20 year history of no signs and symptoms until the development of COPD, that his 60 packs a year history and occupational exposures as a hair dresser were the etiology of the current lung disease.  It is unclear whether the VA examiner's reference to industrial jobsites is referring to the Veteran's naval service.  It is also unclear whether the examiner acknowledged the Veteran's reports of having respiratory symptoms (including coughing) since service, since the examiner indicated that the Veteran reported a "20 year history of no signs and symptoms".  While the Veteran did report at the time of the August 2011 VA examination that his shortness of breath started in approximately 1999, he has also reported during the course of the appeal that his respiratory symptoms (including coughing) have been present since service.  On remand, these matters should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder/efolder(s).

2.  Following completion of the above, forward the Veteran's claims folder/efolder(s)to the August 2011 VA examiner who rendered the opinion regarding the Veteran's COPD.  Request that the examiner review the claims folder and note that such review has been accomplished, to specifically include the document showing that a gunner's mate (which was the Veteran's assignment for at least a period of his active service) would have had minimal exposure to asbestos in service.  

a.  The examiner should note the significance, if any, of the x-ray findings regarding atelectasis and scarring (from April 2011, January 2012, and May 2012, and a CT scan from May 2012 (all cited above)), to include whether any such findings are at least as likely as not (a 50 percent probability or greater) related to the Veteran's minimal exposure to asbestos during active service.  

b.  The examiner should offer an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD and/or other lung disability (to include mild bibasilar linear atelectasis/scars) may be related to his minimal exposure to asbestos during active service.  

c.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, and the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

d.  If the original VA examiner (from 2011) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by a reviewing examiner, an appropriate examination of the Veteran should be conducted.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

